— The respective parties on this appeal from an order , of the Supreme Court, Queens County, dated May 16, 1975, have agreed by stipulation dated September 17, 1975, made after a conference in this court before Mr. Justice Gittleson, that said order be modified as follows: (1) the provision in the order reducing to $25 per week the alimony awarded in the judgment in this action shall be changed so that, in addition, as of August 1, 1975, the reduction shall be to $20 per week; (2) in the event defendant defaults in any of the alimony payments due August 1, 1975 and thereafter, the alimony shall again be $25 per week, commencing with the date of the default; (3) defendant shall pay plaintiff $715 in full settlement of the arrears referred to in said order and (4) defendant will pay $200 to Eisenberg & Singer, Esqs., plaintiff’s attorneys, for services rendered in connection with said order and all subsequent proceedings. In accordance with the foregoing, the order is modified as set *569forth in said stipulation, and the order is affirmed as so modified, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.